Title: To George Washington from Benjamin Church, 20 September 1775 [letter not found]
From: Church, Benjamin
To: Washington, George

Letter not found: from Benjamin Church, 20 Sept. 1775. On 24 Sept. Joseph Reed wrote to Church: “I am directed by his Excelly the General to acquaint you that his Unwillingness to part with a good Officer alone prevents his complying with your Request in your Letter of the 20th Instt. He desires you would stay with your Family some Time longer & if there is then no Prospect of its being in such a Situation as to permit you to return to your Duty you will receive a Discharge putsuant to your Letter” (DLC:GW).